     Case 6:17-cv-01217-EFM-ADM Document 106 Filed 01/19/21 Page 1 of 13




                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS


  LOGANTREE LP,

                        Plaintiff,




   vs.                                                                  Case No. 17-1217-EFM-ADM

  GARMIN INTERNATIONAL, INC. and
  GARMIN USA, INC.,

                        Defendants.




                                        MEMORANDUM AND ORDER

         Plaintiff LoganTree LP is the owner of U.S. Patent No. 6,059,576, entitled “Training and

Safety Device, System and Method to Aid in Proper Movement During Physical Activity” (the

“Patent”). The Patent claims an electronic device, system, and method that monitors the movement

of an individual’s body parts during physical activity. LoganTree filed this lawsuit against Garmin

International, Inc., and Garmin USA, Inc. (“Garmin”) alleging that Garmin’s accelerometer-based

activity trackers infringe the Patent.

         This matter comes before the Court on the parties’ request that the Court construe certain

terms in the Patent’s claims as a matter of law pursuant to Markman v. Westview Instruments, Inc.1

The Court has thoroughly considered the information submitted in the parties’ briefs as well as the



         1
             52 F.3d 967 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996).
     Case 6:17-cv-01217-EFM-ADM Document 106 Filed 01/19/21 Page 2 of 13




oral arguments presented at the Markman hearing on December 18, 2020, and construes the

disputed terms as set forth below.

                                               I.         Legal Standard

        The first step in a patent infringement action is to determine the meaning and scope of the

asserted patent’s claims.2 Claim construction is an issue of law for the Court to decide.3 Only

after the Court has properly construed a patent’s claims may it determine whether the accused

method or product infringes the claim as properly construed.4

        The Federal Circuit Court of Appeals set forth a comprehensive guide for claim

construction in Phillips v. AWH Corp.5 In Phillips, the Federal Circuit reiterated that the claims

of the patent define the patentee’s invention, and to that end, claim construction begins with the

claim language itself.6 “The words of a claim are generally given their ordinary and customary

meaning.”7 The “ordinary and customary meaning” is “the meaning that the term would have to

a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective

filing date of the application.”8 “[T]he claims themselves provide substantial guidance as to the

meaning of particular claim terms.”9 Both “the context in which a term is used in the asserted




        2
            Id.
        3
            Id. at 979.
        4
            Id. at 976.
        5
            415 F.3d 1303 (Fed. Cir. 2005) (en banc).
        6
            Id. at 1312.
        7
            Id. (citation and quotation marks omitted).
        8
            Id. at 1313 (citations omitted).
        9
            Id. at 1314.



                                                            -2-
     Case 6:17-cv-01217-EFM-ADM Document 106 Filed 01/19/21 Page 3 of 13




claim” and the “[o]ther claims of the patent in question” are helpful for understanding the ordinary

meaning of a term.10

        “The claims . . . do not stand alone, [and] they are part of ‘a fully integrated written

instrument.’ ”11 Therefore, “they ‘must be read in view of the specification, of which they are a

part.’ ”12 The specification “is always highly relevant to the claim construction analysis. Usually,

it is dispositive; it is the single best guide to the meaning of a disputed term.”13 The specification

may reveal a special definition that a patentee has given a claim term that is different from the

meaning the term would otherwise possess.14 In that instance, the patentee’s definition controls.

Or, the specification may reveal “an intentional disclaimer, or disavowal, of claim scope” by the

patentee.15 In that instance as well, the patentee’s intention, as expressed in the specification, is

dispositive.16 The fact, however, that the specification includes preferred embodiments or specific

examples is not enough to define a term implicitly, and “it is improper to confine the scope of the

claims to the embodiments of the specification.”17




        10
             Id.
        11
             Id. at 1315 (quoting Markman, 52 F.3d at 978).
        12
           MGP Ingredients, Inc. v. Mars, Inc., 494 F. Supp. 2d 1231, 1234 (D. Kan. 2007) (quoting Phillips, 415
F.3d at 1315).
        13
             Phillips, 415 F.3d at 1315 (quotation omitted).
        14
             Id. at 1316.
        15
             Id.
        16
             Id.
        17
             Mars, 494 F. Supp. 2d at 1234 (citing Phillips, 415 F.3d at 1323).



                                                          -3-
     Case 6:17-cv-01217-EFM-ADM Document 106 Filed 01/19/21 Page 4 of 13




       A court “should also consider the patent’s prosecution history, if it is in evidence.”18 This

consists of “the complete record of the proceedings before the PTO and includes the prior art cited

during the examination of the patent.”19 The prosecution history provides “evidence of how the

PTO and the inventor understood the patent.”20 Because, however, the prosecution history is an

ongoing negotiation between the patentee and the patent examiner, it “lacks the clarity of the

specification and thus is less useful for claim construction purposes.”21                         Regardless, “the

prosecution history can often inform the meaning of the claim language by demonstrating how the

inventor understood the invention and whether the inventor limited the invention in the course of

prosecution, making the claim scope narrower than it would otherwise be.”22

       Finally, a court may rely on extrinsic evidence, which consists of “all evidence external to

the patent and prosecution history, including expert and inventor testimony, dictionaries, and

learned treatises.”23 The Federal Circuit has found that technical dictionaries may provide a court

“ ‘to better understand the underlying technology’ and the way in which one of skill in art might

use the claim terms.”24 And, extrinsic evidence in the form of expert testimony can provide

background on the technology at issue, explain how an invention works, or establish that a




       18
            Phillips, 415 F.3d at 1317 (citation omitted).
       19
            Id.
       20
            Id.
       21
            Id.
       22
            Id.
       23
            Id.
       24
            Id. at 1318 (citing Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 n.6 (Fed. Cir. 1996)).



                                                             -4-
     Case 6:17-cv-01217-EFM-ADM Document 106 Filed 01/19/21 Page 5 of 13




particular term in the patent or prior art has a particular meaning in the pertinent field.25 But,

“conclusory, unsupported assertions by experts as to the definition of a claim term are not useful

to a court.”26 Overall, although “extrinsic evidence can shed useful light on the relevant art, . . . it

is less significant than the intrinsic record in determining the legally operative meaning of claim

language.”27

                                           III.    Analysis

        There are four claim construction disputes for the Court to resolve. The disputed terms are

found in claims 1 and 20 of the Patent. Claim 1 states as follows, with the disputed terms in bold:

        1. A portable, self-contained device for monitoring movement of body parts during
        physical activity, said device comprising:

        a movement sensor capable of measuring data associated with unrestrained
        movement in any direction and generating signals indicative of said movement;

        a power source;

        a microprocessor connected to said movement sensor and to said power source, said
        microprocessor capable of receiving, interpreting, storing and responding to said
        movement data based on user-defined operational parameters, detecting a first user-
        defined event based on the movement data and at least one of the user-defined
        operational parameters regarding the movement data, and storing first event
        information related to the detected first user-defined event along with first time
        stamp information reflecting a time at which the movement data causing the
        first user-defined event occurred;

        at least one user input connected to said microprocessor for controlling the
        operation of said device;

        a real-time clock connected to said microprocessor;

        memory for storing said movement data; and

        25
             Id.
        26
             Id.
        27
             Id. (quotation omitted).



                                                  -5-
     Case 6:17-cv-01217-EFM-ADM Document 106 Filed 01/19/21 Page 6 of 13




       an output indicator connected to said microprocessor for signaling the occurrence
       of user-defined events;

       wherein said movement sensor measures the angle and velocity of said movement.

Claim 20 states as follows, with the disputed terms in bold:

       20. A method to monitor physical movement of a body part comprising the steps
       of:

       attaching a portable, self-contained movement measuring device to said body part
       for measuring unrestrained movement in any direction;

       measuring data associated with said physical movement;

       interpreting, using a microprocessor included in the portable self-contained
       movement measuring device, said physical movement data based on user-defined
       operational parameters and a real-time clock;

       storing said data in memory;

       detecting, using the microprocessor, a first user-defined event based on the
       movement data and at least one of the user-defined operational parameters
       regarding the movement data; and

       storing, in said memory, first event information related to the detected first user-
       defined event along with first time stamp information reflecting a time at
       which the movement data causing the first user-defined event occurred.

In short, the disputed terms are (1) “first time stamp information reflecting a time at which the

movement data causing the first user-defined event occurred,” (2) “angle,” (3) “velocity,” and (4)

“unrestrained movement in any direction.” To the extent these terms are used in both claim 1 and

claim 20, the parties have not offered different constructions depending on the claim. Therefore,

the Court’s construction is assigned to each term wherever it appears in the claims at issue.




                                                -6-
     Case 6:17-cv-01217-EFM-ADM Document 106 Filed 01/19/21 Page 7 of 13




A.     “First time stamp information reflecting a time at which the movement data causing

the first user-defined event occurred”

       Garmin contends that this term should be construed as “first time stamp information

reflecting a system time at which the movement data causing the first user-defined event occurred.”

Initially, LoganTree argued that no construction was necessary but proposed an alternate

construction should the Court construe the term.                       That construction was “first time stamp

information reflecting a system time associated with the movement data occurrence causing the

first user-defined event.” At the Markman hearing, LoganTree withdrew its alternate proposed

construction and simply asserted that no construction was necessary.

       Garmin argues that the term “system” should be included because the Patent explains that

the time stamp is a “system time at which” the movement data causing the defined event occurred.

In support of this argument, Garmin points to the Abstract, which states that the device is meant

to be worn on an individual and that when a specific goal is recognized, the “device records the

time and date of the occurrence.”28 Garmin next points to the specification, which states that the

time and date of a specific event come from a real-time clock connected to the microprocessor,

which is the clock used by the system.29 Finally, Garmin argues that precision is also important

because the specification states that one of the “significant features” of the invention is that it

“gives instant information to the wearer at the moment of incorrect movement and also records the

information for future reference and analysis.”30



       28
            Doc. 85-2, p. 2.
       29
            See Doc. 85-2, p. 14, col. 5, ll. 35-47 and p. 14, col. 6, ll. 6-9.
       30
            Doc. 85-2, p. 14, col. 6, ll. 15-19.



                                                             -7-
      Case 6:17-cv-01217-EFM-ADM Document 106 Filed 01/19/21 Page 8 of 13




         At the Markman hearing, LoganTree agreed with Garmin that the time stamp information

is from the system. LoganTree also agreed that the claims are precise in nature and require the

time stamp information to be a time “at which” the movement data causing the defined event

occurred. LoganTree argued, however, that the inclusion of the term “system” requires the time

to be measured to a precise degree not required by the claims. According to LoganTree, the term

“system time” has a certain meaning in the world of technology, and a “system time” is often

measured to the millisecond or nanosecond. LoganTree thus argued that while the time stamp

information reflects a time at which the movement data occurred, there must be some flexibility

in the unit measurement of that time, meaning that the time stamp information could reflect the

hour or even the day the movement data occurred.

         The Court is not persuaded by LoganTree’s arguments. The use of the term “system time”

does not mean that the time is automatically measured to the millisecond or nanosecond. A

“system time” is only this precise if the system itself measures time to that degree of particularity.

Furthermore, neither the intrinsic nor extrinsic evidence state that there must be flexibility in the

unit of time measurement. According to the specification, the time stamp information is a

recording of the time obtained from the system’s real time clock.31 The specification does not

specify the unit of measurement for that clock. Thus, the time stamp information is going to be

measured based on the unit of measurement that the real-time clock is programmed to obtain,

whether that be nanoseconds, seconds, minutes, or some other unit of measurement.



         31
             See Doc. 85-2, p. 7, fig. 4 (noting the clock connected to the microprocessor); Id. p. 14, col. 5, ll. 35-37
(“The clock also serves as a real time clock to provide date and time information to the microprocessor”; Id. p. 15,
col. 5, ll. 44-47 (“If a recordable event occurs, the microprocessor retrieves the date/time stamp from the clock and
records the event information along with the date/time stamp in memory.”); Id. p. 16, col. 9, ll. 48-51 (“If the first
angle limit has been exceeded, the microprocessor . . . records the event along with the date and time.”).



                                                          -8-
     Case 6:17-cv-01217-EFM-ADM Document 106 Filed 01/19/21 Page 9 of 13




        After considering the parties’ arguments for construing this term, the Court construes “first

time stamp information reflecting a time at which the movement data causing the first user-defined

event occurred” to mean “first time stamp information reflecting the time recorded or noted by the

system at which the movement data causing the first-user defined event occurred.”

B.     “Angle” and “Velocity”

       Garmin proposes that the term “angle” should be construed as “the space between two

intersecting planes at the point where they meet.” LoganTree argues that no construction is

necessary, but if the Court does construe the term, then the Court should use Garmin’s definition

along with the following definition: “a measure of the amount of turning necessary to bring one

line or plane into coincidence with or parallel to another.”

       Garmin proposes that the term “velocity” should be construed as “the speed of something

in a given direction.” LoganTree argues that no construction is necessary, but if the Court does

construe the term, it should define it as “rate of change of angular position.”

       Based on the parties’ arguments at the Markman hearing, the Court understands the parties’

dispute to be whether the term “angle” or the term “velocity” encompasses “angular velocity.”

During the hearing, LoganTree argued that the term “velocity” is not limited to “linear velocity”

as Garmin’s proposed definition suggests, and that the patent’s specification describes the device

as measuring the angular velocity of the user’s movement. In response, Garmin argued that neither

“angle” nor “velocity” include “angular velocity,” and if LoganTree intended that the patented

device measure “angular velocity” then it should have included it in the claim language. Garmin’s

position is somewhat confusing, however, because in its reply, Garmin agreed to LoganTree’s




                                                 -9-
     Case 6:17-cv-01217-EFM-ADM Document 106 Filed 01/19/21 Page 10 of 13




alternate proposed construction for the term “velocity,” and that alternate proposed construction

incorporates “angular velocity” by definition.32

         The Court agrees with LoganTree that the term “velocity” in the claim language includes

angular velocity. The specification states that the device measures both linear and angular velocity.

For example, the specification states that one object of the invention is “to provide a system which

monitors, records and analyzes the time, date, angle of movement, and angular velocity of physical

movement for subsequent interpretation.”33 It also states that the device is capable of measuring

“the distance the wearer walks and how fast he walked.”34 And, it states that in a preferred

embodiment, the movement sensor on the device is “an accelerometer capable of detecting angles

of movement in multiple planes as well as velocity at which the movement occurs.”35

         The Court understands the parties’ dispute to arise only in the context where the term

“velocity” means “angular velocity.” Therefore, the Court limits its construction of the term

“velocity” to that usage and not others. Within that usage, the Court adopts the parties agreed-

upon construction and defines “velocity” to mean “rate of change of angular position.”

         As to the term “angle,” the Court declines to construe this term. Having addressed the

“angular velocity” dispute in the construction of the term “velocity,” the Court sees no dispute

between the parties regarding the scope of this term. Furthermore, “angle” is not a complicated,




         32
            Angular Velocity, Dictionary.com, http://dictionary.com/browse/angular-velocity (last visited Jan. 12,
2021) (defining “angular velocity” as “the time rate of change of angular position of a rotating body, usually expressed
in radians per second or radians per minute”).
         33
              Doc. 85-2, p. 12, col. 2, ll. 38-41.
         34
              Doc. 85-2, p. 13, col. 3, ll. 14-16.
         35
              Doc. 85-2, p. 13, col. 4, ll. 41-45.



                                                         -10-
     Case 6:17-cv-01217-EFM-ADM Document 106 Filed 01/19/21 Page 11 of 13




complex term, and it is easily understood by a person of minimal education.36 Therefore, the Court

concludes that no construction is necessary.

C.       “Unrestrained movement in any direction”

         Garmin contends that the term “unrestrained movement in any direction” is indefinite

under 35 U.S.C. § 112 because LoganTree has used the term inconsistently before the U.S. Patent

Trial and Appeal Board and this Court. LoganTree contends that the term is definite but the Court

should defer ruling on this issue until the summary judgment phase of litigation. Both parties

agree that if the Court defers ruling on the indefiniteness of the term, then no construction of the

term is necessary.

         “[A] patent is invalid for indefiniteness if its claims, read in light of the specification

delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those

skilled in the art about the scope of the invention.”37 “The definiteness standard ‘must allow for a

modicum of uncertainty’ to provide incentives for innovation, but must also require ‘clear notice

of what is claimed, thereby appris[ing] the public of what is still open to them.’ ”38 Federal district

courts, however, have found that “ ‘several well-settled principles tend to discourage rulings on

indefiniteness at the Markman stage.’ ”39 “First, the burden of proof is higher for establishing


         36
             See Summit 6, LLC v. Samsung Elec. Co., Ltd., 802 F.3d 1283, 1291 (Fed. Cir. 2015) (noting that the
district court did not err in declining to construe a term when the term was straightforward); cf. Eon Corp., IP Holdings,
LLC v. Silver Spring Network, Inc., 815 F.3d 1314, 1320 (Fed. Cir. 2016) (finding that because the scope of the terms
at issue was disputed during claim construction, the court improperly left the issue of claim scope to the jury when it
construed the terms as having their plain and ordinary meaning).
         37
              Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014).
         38
              Interval Licensing, LLC v. AOL, Inc., 766 F.3d 1364, 1370 (Fed. Cir. 2014) (quoting Nautilus, 572 U.S. at
909).
         39
          Uretek Holdings, Inc. v. YD W. Coast Homes, Inc., 2016 WL 3021880, at *3 (M.D. Fla. 2016) (quoting
CSB-Sys. Int’l, Inc. v. SAP Am., Inc., 2011 WL 3240838, at *17 (E.D. Pa. 2011)); see also Capstan AG Sys., Inc. v.
Raven Indus., Inc., 2018 WL 953112, at *14 (D. Kan. 2018).



                                                           -11-
    Case 6:17-cv-01217-EFM-ADM Document 106 Filed 01/19/21 Page 12 of 13




indefiniteness than it is for establishing a term’s construction.”40 “Second, the legal standard for

evaluating indefiniteness is different from [the standard] for determining the term’s

construction.”41 This is because, “unlike a Markman proceeding that gives meaning to patent

claims, indefiniteness invalidates the claims entirely.”42 Furthermore, the Federal Circuit has

stated that it “certainly [has] not endorsed a regime in which validity analysis is a regular

component of claim construction.”43

       Based on these principles, courts often decline to make invalidity determinations at the

Markman stage.44 These courts have reasoned that “it would be more appropriate and logical to

defer the full consideration of any potential indefiniteness challenge to the summary judgment

stage, after all fact and expert discovery has been completed.”45 This Court adopts the same

reasoning here and declines to rule on Garmin’s indefiniteness argument on the term “unrestrained

movement in any direction” at this time.

       The parties do not otherwise argue that this claim term is in dispute. In fact, at the Markman

hearing, both parties agreed that if the Court did not rule on the indefiniteness issue at this time,

then the Court need not construe the term. Therefore, the Court defines the term “unrestrained

movement in any direction” according to its plain and ordinary meaning.




       40
            Uretek, 2016 WL 3021880, at *3 (emphasis omitted).
       41
            Id. (emphasis omitted).
       42
            CSB-Sys., 2011 WL 3240838, at *18.
       43
            Phillips, 415 F.3d at 1327.
       44
            Uretek, 2016 WL 3021880, at *3 (collecting cases).
       45
            Id.



                                                       -12-
    Case 6:17-cv-01217-EFM-ADM Document 106 Filed 01/19/21 Page 13 of 13




       In summary, the Court construes the term “first time stamp information reflecting a time

at which the movement data causing the first user-defined event occurred” as “first time stamp

information reflecting the time recorded or noted by the system at which the movement data

causing the first user-defined event occurred.” The Court concludes that no construction is

necessary for the term “angle” and construes the term “velocity” as “rate of change of angular

position.” The Court declines to rule on Garmin’s argument that the term “unrestrained movement

in any direction” is indefinite and further concludes that no construction is necessary for this term.

       IT IS THEREFORE ORDERED that the disputed terms of the Patent are construed as

set forth in this Order on the 19th day of January, 2021.

       IT IS SO ORDERED.

       Dated this 19th day of January, 2021.




                                               ERIC F. MELGREN
                                               UNITED STATES DISTRICT JUDGE




                                                -13-
